Citation Nr: 0935559	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a crush injury and contusions 
of the left lower leg and foot.

(The Board addresses the claim of entitlement to a total 
disability rating based on individual unemployability in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In June 2008, the Board issued a decision which denied the 
Veteran's claim seeking an increased rating for his residuals 
of a crush injury and contusions of the left lower leg and 
foot.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order remanding the Board's 
decision for compliance with the instructions within the 
Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected residuals of a crush injury and contusions 
to the left lower leg and foot.  He contends that this 
disability is more severe than is reflected by the currently 
assigned 20 percent evaluation.

After reviewing the Joint Motion filed in this case, as well 
as reviewing the Veteran's claims folders, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008).  Although the Veteran's claim has been 
remanded by both the Board and the Court several times, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claim.

According to the Joint Motion, the Veteran's most recent VA 
examination, which was in January 2006, is unclear as to the 
level of weakness and functional loss manifested by the 
Veteran's left lower leg and foot due to his service-
connected residuals of a crush injury and contusions of the 
left lower leg and foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Accordingly, the Board finds that a new VA 
examination is necessary for the appropriate disposition of 
the issue under appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements for the 
Veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a crush injury and contusions of the 
left lower leg and foot.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner must fully describe all 
manifestations of the Veteran's left lower 
leg and foot disability, to include any 
limitation of motion.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected disorder 
must also be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the left lower leg 
and foot.  The examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of pain are 
substantiated or are otherwise capable of 
substantiation.  The examiner must comment 
on any weakness, pain on use, or other 
symptoms during flare-ups.  In addition, 
to the extent possibly, the examiner 
should characterize the Veteran's left 
lower leg and foot injury as "moderate," 
"moderately severe," or "severe."  The 
examiner must provide a complete rationale 
for all conclusions reached.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



